Exhibit 10.2

EXECUTION VERSION

BANK OF AMERICA, N.A.

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED

One Bryant Park

New York, NY 10036

February 24, 2015

Genesee & Wyoming Inc.

20 West Avenue

Darien, CT 06820

Attention: Timothy J. Gallagher, Chief Financial Officer

Project Thomas

Commitment Letter

Ladies and Gentlemen:

Genesee & Wyoming Inc. (“you” or “Holdings”) has advised each of Bank of
America, N.A. (“Bank of America”) and Merrill Lynch, Pierce, Fenner & Smith
Incorporated (or any of its designated affiliates, “Merrill Lynch” and
collectively, the “Commitment Parties”, “we” or “us”) that you intend to
acquire, directly or indirectly, a company previously identified to us as
“Thomas” (the “Acquired Business”) from the sellers previously identified to us
(the “Sellers”) and consummate the other transactions described in Annex I
hereto. Holdings, the Acquired Business and their respective subsidiaries are
collectively referred to herein as the “Companies”.

You have also advised us that you intend to finance a portion of the Acquisition
with (i) a $300 million Incremental Term Loan to the Domestic Borrowers (as
defined in Annex I hereto) (the “Incremental Facility”), and (ii) borrowings of
up to $575 million of Revolving Loans ( the “Revolving Loan Borrowings”). The
Acquisition, the repayment of certain indebtedness of the Acquired Business, the
entering into and funding of the Incremental Facility, the Revolving Loan
Borrowings, the payment of the costs and expenses related thereto and all
related transactions are hereinafter collectively referred to as the
“Transaction.” The date of consummation of the Acquisition and the initial
funding of the Incremental Facility and the Revolving Loan Borrowings is
referred to herein as the “Closing Date.”

1. Commitments. In connection with the foregoing, Bank of America is pleased to
advise you of its commitment to provide 100% of the Incremental Facility (in
such capacity, the “Initial Incremental Lender”) upon and subject to the terms
set forth in this letter, in the Summary of Terms set forth in Annex I hereto
(the “Summary of Terms”) and in Annex II hereto (collectively, the “Commitment
Letter”), (b) Merrill Lynch is pleased to advise you of its willingness, and you
hereby engage Merrill Lynch to act as sole and exclusive lead arranger and sole
and exclusive bookrunner (in such capacities, the “Lead Arranger”) for the
Incremental Facility, and in connection therewith to form a syndicate of lenders
for the Incremental Facility (collectively, the “Lenders”) in consultation with
you, including Bank of America. Notwithstanding the foregoing, the Lead Arranger
will not syndicate to those banks, financial institutions and other
institutional lenders and investors or to those persons that are separately
identified in writing by you to us prior to the date of this Commitment Letter
(“Disqualified Lenders”). Except as set forth below, you agree that no other
agents, co-agents, arrangers, coarrangers, bookrunners, co-bookrunners, managers
or co-managers will be appointed, no other titles will be awarded and no
compensation (other than compensation expressly contemplated by this Commitment
Letter and the Fee Letter



--------------------------------------------------------------------------------

referred to below) will be paid to any Lender in order to obtain its commitment
to participate in the Incremental Facility unless you and we shall so agree;
provided that you may, on or prior to the date that is ten business days after
the date of your acceptance of this Commitment Letter, appoint up to five
additional joint bookrunners, agents, co-agents, managers or co-managers for the
Incremental Facility, and award such joint bookrunner, additional agents,
co-agents, managers or co-managers titles, without any economics, in a manner to
be agreed. It is understood and agreed that Bank of America and Merrill Lynch
will have “lead left” placement on all marketing materials relating to the
Incremental Facility and will perform the duties and exercise the authority
customarily performed and exercised by them in such role, including acting as
sole manager of the physical books. The commitments of the Initial Incremental
Lender in respect of the Incremental Facility and the undertaking of the Lead
Arranger to provide the services described herein are subject to the
satisfaction of each of the conditions precedent set forth in Section 5 hereof,
those set forth under the caption “Conditions Precedent to Incremental
Borrowing” in the Summary of Terms and those set forth in Annex II hereto. All
capitalized terms used and not otherwise defined herein shall have the meanings
provided in that certain Amended and Restated Senior Syndicated Facility
Agreement, dated as of May 27, 2014 (and as further amended, restated, amended
and restated, supplemented or otherwise modified from time to time, the
“Existing Credit Agreement”).

2. Syndication. The Lead Arranger intends to commence syndication of the
Incremental Facility after your acceptance of the terms of this Commitment
Letter and the Fee Letter related to the Incremental Facility. You agree to
actively assist the Lead Arranger in achieving a syndication of each Incremental
Facility that is satisfactory to the Lead Arranger until the earlier of
Successful Syndication (as defined in the Fee Letter) and 90 days following the
Closing Date; provided that we agree that the Commitment Parties’ commitments
hereunder are not conditioned upon the syndication of, or receipt of commitments
in respect of, the Incremental Facility and in no event shall the commencement
or successful completion of the syndication of the Incremental Facility
constitute a condition to the availability of the Incremental Facility on the
Closing Date; provided that, notwithstanding the Lead Arranger’s rights to
syndicate each Incremental Facility and receive commitments with respect
thereto, no assignment shall become effective with respect to all or any portion
of the Commitment Parties’ commitments in respect of either Incremental Facility
until the funding of such Incremental Facility by such assignees and, unless you
otherwise agree in writing, Bank of America shall retain exclusive control over
all rights and obligations with respect to its commitment, including all rights
with respect to consents, modifications, supplements, waivers and amendments,
until the Closing Date has occurred. Such assistance shall include (a) your
providing and causing your advisors to provide, and using your commercially
reasonable efforts to cause the Acquired Business, its subsidiaries and its
advisors to provide, the Lead Arranger and the Lenders upon request with all
information reasonably deemed necessary by the Lead Arranger to complete such
syndication, including, but not limited to, information and evaluations prepared
by you, the Acquired Business and your and its advisors, or on your or its
behalf, relating to the Transaction (including the Projections (as hereinafter
defined) for each quarter for the first fiscal year following the Closing Date
and for each year commencing with the first fiscal year following the Closing
Date for the term of the Incremental Facility), (b) your using commercially
reasonable efforts to prepare an information memorandum with respect to the
Incremental Facility for both Public Lenders and Private Lenders, in each case
in form and substance customary for transactions of this type (each, an
“Information Memorandum”) and other materials to be used in connection with the
syndication of the Incremental Facility, (c) your using your commercially
reasonable efforts to ensure that the syndication efforts of the Lead Arranger
benefit materially from your existing lending relationships and (d) your
otherwise using your commercially reasonable efforts to assist the Lead Arranger
in its syndication efforts, including by making your officers and advisors
available from time to time to attend and make presentations regarding the
business and prospects of the Companies and the Transaction at one or more
meetings of prospective Lenders.

 

-2-



--------------------------------------------------------------------------------

It is understood and agreed that the Lead Arranger will manage and control, with
your consent, the syndication of the Incremental Facility, including decisions
as to the selection of prospective Lenders and any titles offered to proposed
Lenders, when commitments will be accepted and the final allocations of
commitments among the Lenders. It is understood that no Lender participating in
the Incremental Facility will receive compensation from you in order to obtain
its commitment, except on the terms contained herein and in the Summary of
Terms. It is also understood and agreed that the amount and distribution of the
fees among the Lenders will be at your discretion.

None of the Companies shall syndicate or issue, attempt to syndicate or issue,
announce or authorize the announcement of the syndication or issuance of, any
debt of the Companies (other than the Incremental Facility), including any
renewals or refinancings of any existing debt, that would materially and
adversely affect the syndication of the Incremental Facility without the prior
written consent of the Lead Arranger.

3. Information Requirements. You hereby represent, warrant and covenant that (to
your knowledge with respect to the Acquired Business), (a) all written
information, other than Projections (as defined below), that has been or is
hereafter made available to the Lead Arranger or any of the Lenders by or on
behalf of you or any of your representatives or by or on behalf of the Acquired
Business or any of its representatives in connection with any aspect of the
Transaction, taken as a whole (the “Information”), is, or will be when
furnished, correct in all material respects and does not and will not, when
furnished, contain any untrue statement of a material fact or omit to state a
material fact necessary in order to make the statements contained therein not
materially misleading in light of the circumstances under which such statements
are made and (b) all financial projections concerning the Companies that have
been or are hereafter made available to the Lead Arranger or any of the Lenders
by or on behalf of you or any of your representatives or by or on behalf of the
Acquired Business or its representatives (the “Projections”) have been or will
be prepared in good faith based upon assumptions that you believe to be
reasonable at the time made; it being understood that the Projections are as to
future events and are not to be viewed as facts and that actual results during
the period or periods covered by any such Projections may differ significantly
from the projected results and such differences may be material. You agree that
if at any time prior to the Closing Date and, thereafter, until the earlier to
occur of (i) a Successful Syndication (but not earlier than the Closing Date)
and (i) 90 days following the Closing Date, you become aware that any of the
representations in the preceding sentence would be incorrect in any material
respect if the Information and Projections were being furnished, and such
representations were being made, at such time, then you will promptly
supplement, or cause to be supplemented, the Information and Projections so that
such representations will be correct in all material respects at such time. In
issuing this commitment and in arranging and syndicating the Incremental
Facility, the Commitment Parties are and will be using and relying on the
Information and the Projections without independent verification thereof.

You acknowledge that (a) the Commitment Parties on your behalf will make
available Information Materials to the proposed syndicate of Lenders by posting
the Information, the Projections, the Summary of Terms and any additional
summary of terms prepared for distribution to Public Lenders (as hereinafter
defined) (collectively, the “Information Materials”) on IntraLinks or another
similar electronic system and (b) certain prospective Lenders (such Lenders,
“Public Lenders”; all other Lenders, “Private Lenders”) may have personnel that
do not wish to receive material non-public information (within the meaning of
the United States federal securities laws with respect to the Companies, their
respective affiliates or any other entity, or the respective securities of any
of the foregoing “MNPI”), and who may be engaged in investment and other
market-related activities with respect to such entities’ securities. If
reasonably requested by the Lead Arranger, you will assist us in preparing a
customary additional version of the Information Materials not containing MNPI
(the “Public Information Materials”) to be distributed to prospective Public
Lenders.

 

-3-



--------------------------------------------------------------------------------

Before distribution of any Information Materials (a) to prospective Private
Lenders, you shall provide us with a customary letter authorizing the
dissemination of the Information Materials, (b) to prospective Public Lenders,
you shall provide us with a customary letter authorizing the dissemination of
the Public Information Materials and confirming the absence of MNPI therefrom
and (c) the Information Memorandum shall exculpate you, the Companies and us
with respect to any liability related to the use of the contents of the
Information Memorandum or any related marketing material by the recipients
thereof. In addition, at our request, you agree to use commercially reasonable
efforts to identify Public Information Materials by clearly and conspicuously
marking the same as “PUBLIC”.

You agree that the Lead Arranger on your behalf may, subject to the
confidentiality and other provisions of this Commitment Letter, distribute the
following documents to all prospective Lenders, unless you or your counsel
advise the Lead Arranger in writing (including by email) within a reasonable
time prior to their intended distributions that such material should only be
distributed to prospective Private Lenders: (a) administrative materials for
prospective Lenders such as lender meeting invitations and funding and closing
memoranda, (b) notifications of changes to the terms of the Incremental Facility
and (c) other materials intended for prospective Lenders after the initial
distribution of the Information Materials, including drafts and final versions
of definitive documents with respect to the Incremental Facility. If you advise
us that any of the foregoing items should be distributed only to Private
Lenders, then the Lead Arranger will not distribute such materials to Public
Lenders without further discussions with you.

4. Fees and Indemnities.

(a) You agree to pay the fees set forth in the Fee Letter. Solely if the Closing
Date occurs, you also agree to reimburse the Commitment Parties from time to
time on demand for all reasonable out-of-pocket fees and expenses (including,
but not limited to, the reasonable fees, disbursements and other charges of
Cahill Gordon & Reindel LLP, as counsel to the Lead Arranger and the
Administrative Agent, and with respect to each appropriate jurisdiction, of one
local counsel to the Lenders retained by the Lead Arranger and the reasonable
and documented due diligence expenses) incurred in connection with the
Incremental Facility, the syndication thereof, the preparation of the
Incremental Documentation therefor and the other transactions contemplated
hereby. You acknowledge that we may receive a benefit, including without
limitation, a discount, credit or other accommodation, from any of such counsel
based on the fees such counsel may receive on account of their relationship with
us including, without limitation, fees paid pursuant hereto.

(b) You also agree to indemnify and hold harmless each of the Commitment
Parties, and each of their affiliates, successors and assigns and their
respective officers, directors, employees, agents, advisors and other
representatives (each, an “Indemnified Party”) from and against (and will
reimburse each Indemnified Party as the same are incurred for) any and all
claims, damages, losses, liabilities and expenses (including, without
limitation, the reasonable fees, disbursements and other charges of one primary
counsel, one regulatory counsel, with respect to each appropriate jurisdiction,
one local counsel and, in the case of an actual or perceived conflicts of
interest, one conflicts counsel to all affected Indemnified Parties, taken as a
whole) that may be incurred by or asserted or awarded against any Indemnified
Party, in each case arising out of or in connection with or by reason of
(including, without limitation, in connection with any investigation, litigation
or proceeding or preparation of a defense in connection therewith) (i) any
matters contemplated by this Commitment Letter or (ii) the Incremental Facility
or any use made or proposed to be made with the proceeds thereof, except to the
extent such claim, damage, loss, liability or expense is found in a final,
non-appealable judgment by a court of competent jurisdiction to have resulted
from (i) such Indemnified Party’s bad faith, gross negligence or willful
misconduct, (ii) a material breach of this Commitment Letter by such Indemnified
Party or (iii) any proceeding not arising

 

-4-



--------------------------------------------------------------------------------

from any act or omission by the Borrowers (as defined in the Existing Credit
Agreement) or their affiliates that is brought by an Indemnified Person against
any other Indemnified Person (other than disputes involving claims against the
Lead Arranger or Administrative Agent in its capacity as such). In the case of a
litigation, investigation or proceeding (any of the foregoing, a “Proceeding”)
to which the indemnity in this paragraph applies, such indemnity shall be
effective whether or not such Proceeding is brought by you, your equity holders
or creditors or an Indemnified Party, whether or not an Indemnified Party is
otherwise a party thereto and whether or not any aspect of the Transaction is
consummated. You also agree that no Indemnified Party shall have any liability
to you, the Acquired Business or your or their subsidiaries or affiliates or to
your or their respective equity holders or creditors for any special, indirect,
consequential or punitive damages arising out of, related to or in connection
with any aspect of the Transaction. You shall have no liability to an
Indemnified Party for any special, indirect, consequential or punitive damages,
provided that the foregoing shall not limit your indemnification obligations set
forth above. It is further agreed that the Commitment Parties shall only have
liability to you (as opposed to any other person). Notwithstanding any other
provision of this Commitment Letter, no Indemnified Party shall be liable for
any damages arising from the use by others of information or other materials
obtained through electronic telecommunications or other information transmission
systems, other than for direct, actual damages resulting from (i) the bad faith,
gross negligence or willful misconduct of such Indemnified Party or (ii) a
material breach of this Commitment Letter by such Indemnified Party, in each
case as determined by a final, non-appealable judgment of a court of competent
jurisdiction. You shall not, without the prior written consent of an Indemnified
Party (which consent shall not be unreasonably withheld or delayed), effect any
settlement of any pending or threatened Proceeding against an Indemnified Party
in respect of which indemnity could have been sought hereunder by such
Indemnified Party unless such settlement (i) includes an unconditional release
of such Indemnified Party from all liability or claims that are the subject
matter of such Proceeding and (ii) does not include any statement as to any
admission of fault, culpability, wrong doing or a failure to act by or on behalf
of such Indemnified Party.

5. Conditions to Financing. The commitment of the Initial Incremental Lender in
respect of the Incremental Facility and the undertaking of the Lead Arranger to
provide the services described herein are subject solely to the satisfaction of
each of the conditions set forth in Annex II hereto and each of the following
conditions precedent: (a) you shall have accepted the separate fee letter
addressed to you dated the date hereof from the Commitment Parties (the “Fee
Letter”); (b) the negotiation of the Incremental Joinder (as defined in Annex I
hereto) with respect to the Incremental Facility consistent with this Commitment
Letter and the Fee Letter (the “Incremental Documentation”) and the execution
and delivery of the Incremental Documentation by the Borrowers and Guarantors;
and (c) the conditions specified in Section 6.18.2 of the Existing Credit
Agreement and compliance with Section 10.5.2 of the Existing Credit Agreement.

Notwithstanding anything in this Commitment Letter, the Fee Letter, the
Incremental Documentation or any other letter agreement or other undertaking
concerning the financing of the Transaction to the contrary, the only
representations relating to the Acquired Business, its subsidiaries and its
business the accuracy of which shall be a condition to the availability of the
Incremental Facility on the Closing Date shall be (i) the representations made
by or with respect to the Acquired Business and its subsidiaries in the
Acquisition Agreement (as hereinafter defined) as are material to the interests
of the Lenders, but only to the extent that you have the right to terminate your
obligations under the Acquisition Agreement, or to decline to consummate the
Acquisition pursuant to the Acquisition Agreement, as a result of a breach of
such representations in the Acquisition Agreement (the “Acquisition Agreement
Representations”) and (ii) the Specified Representations. This paragraph, and
the provisions herein, shall be referred to as the “Certain Funds Provisions”.

 

-5-



--------------------------------------------------------------------------------

6. Confidentiality and Other Obligations. This Commitment Letter and the Fee
Letter and the contents hereof and thereof are confidential and, may not be
disclosed in whole or in part to any person or entity without our prior written
consent except (i) on a confidential basis to your officers, directors,
employees, accountants, attorneys and other professional advisors in connection
with the Transaction, (ii) pursuant to the order of any court or administrative
agency in any pending legal or administrative proceeding, or otherwise as
required by applicable law or compulsory legal process (in which case, to the
extent permitted by law, you agree to inform us promptly thereof) or to the
extent requested or required by governmental and/or regulatory authorities,
(iii) you may disclose this Commitment Letter and the contents hereof to the
Acquired Business and the Sellers and each of their respective officers,
directors, equity holders, employees, attorneys, accountants and advisors, on a
confidential and need-to-know basis, (iv) you may disclose the Commitment Letter
(but not the Fee Letter) and its contents in any proxy or other public filing
relating to the Acquisition in a manner to be mutually agreed upon, (v) you may
disclose this Commitment Letter (but not the Fee Letter), and the contents
hereof, to potential Lenders and their affiliates, equity investors and to
rating agencies, (vi) you may disclose the fees contained in the Fee Letter as
part of a generic disclosure of aggregate sources and uses related to fee
amounts to the extent customary or required in marketing materials, any proxy or
other public filing or any prospectus or other offering memorandum and (vii) to
the extent portions thereof have been redacted in a manner to be mutually agreed
upon, you may disclose the Fee Letter and the contents thereof to the Acquired
Business and the Sellers and each of their respective officers, directors,
equity holders, employees, attorneys, accountants and advisors, on a
confidential and need-to-know basis.

The Commitment Parties shall use all confidential information provided to them
by or on behalf of you hereunder solely for the purpose of providing the
services which are the subject of this letter agreement and otherwise in
connection with the Transaction and shall treat confidentially all such
information; provided, however, that nothing herein shall prevent the Commitment
Parties from disclosing any such information (i) pursuant to the order of any
court or administrative agency or in any pending legal or administrative
proceeding, or otherwise as required by applicable law or compulsory legal
process (in which case the Commitment Parties agree to inform you promptly
thereof prior to such disclosure to the extent not prohibited by law), (ii) upon
the request or demand of any regulatory authority having jurisdiction over the
Commitment Parties or any of their respective affiliates, (iii) to the extent
that such information is or becomes publicly available other than by reason of
disclosure in violation of this agreement by the Commitment Parties or any of
their affiliates or any related parties thereto in violation of any
confidentiality obligations owing to you, the Acquired Business or any of your
or their subsidiaries (including those set forth in this paragraph), (iv) to the
Commitment Parties’ affiliates and its and their respective directors, officers,
employees, legal counsel, independent auditors and other experts or agents who
need to know such information in connection with the Transaction and are
informed of the confidential nature of such information and are directed to
comply with the terms of this paragraph, (v) for purposes of establishing a “due
diligence” defense, (vi) to the extent that such information is received by the
Commitment Parties from a third party that is not to the Commitment Parties’
knowledge subject to confidentiality obligations to you, (vii) to the extent
that such information is independently developed by the Commitment Parties or
(viii) to potential Lenders, participants or assignees who agree to be bound by
the terms of this paragraph (or on substantially the terms set forth in this
paragraph or as otherwise reasonably acceptable to you and each Commitment
Party, including as may be agreed in any confidential information memorandum or
other marketing material). This paragraph shall terminate on the second
anniversary of the date hereof (the “Execution Date”).

You acknowledge that the Commitment Parties or their affiliates may be providing
financing or other services to parties whose interests may conflict with yours.
The Commitment Parties agree that they will not furnish confidential information
obtained from you to any of their other customers and will treat confidential
information relating to the Companies and their respective affiliates with the

 

-6-



--------------------------------------------------------------------------------

same degree of care as they treat their own confidential information. The
Commitment Parties further advise you that they will not make available to you
confidential information that they have obtained or may obtain from any other
customer. In connection with the services and transactions contemplated hereby,
you agree that the Commitment Parties are permitted to access, use and share
with any of their bank or non-bank affiliates, agents, advisors (legal or
otherwise) or representatives any information concerning the Companies or any of
their respective affiliates that is or may come into the possession of the
Commitment Parties or any of such affiliates.

In connection with all aspects of each transaction contemplated by this
Commitment Letter, you acknowledge and agree, and acknowledge your affiliates’
understanding, that: (i) the Incremental Facility and any related arranging or
other services described in this Commitment Letter is an arm’s-length commercial
transaction between you and your affiliates, on the one hand, and the Commitment
Parties, on the other hand, (ii) the Commitment Parties have not provided any
legal, accounting, regulatory or tax advice with respect to any of the
transactions contemplated hereby and you have consulted your own legal,
accounting, regulatory and tax advisors to the extent you have deemed
appropriate, (iii) you are capable of evaluating, and understand and accept, the
terms, risks and conditions of the transactions contemplated hereby, (iv) in
connection with each transaction contemplated hereby and the process leading to
such transaction, each of the Commitment Parties has been, is, and will be
acting solely as a principal and has not been, is not, and will not be acting as
an advisor, agent or fiduciary, for you or any of your affiliates, stockholders,
creditors or employees or any other party, (v) the Commitment Parties have not
assumed and will not assume an advisory, agency or fiduciary responsibility in
your or your affiliates’ favor with respect to any of the transactions
contemplated hereby or the process leading thereto (irrespective of whether any
of the Commitment Parties has advised or is currently advising you or your
affiliates on other matters) and the Commitment Parties have no obligation to
you or your affiliates with respect to the transactions contemplated hereby
except those obligations expressly set forth in this Commitment Letter and
(vi) the Commitment Parties and their respective affiliates may be engaged in a
broad range of transactions that involve interests that differ from yours and
those of your affiliates, and the Commitment Parties have no obligation to
disclose any of such interests to you or your affiliates. To the fullest extent
permitted by law, you hereby waive and release any claims that you may have
against the Commitment Parties with respect to any breach or alleged breach of
agency or fiduciary duty in connection with any aspect of any transaction
contemplated by this Commitment Letter.

The Commitment Parties hereby notify you that pursuant to the requirements of
the USA PATRIOT Act, Title III of Pub. L. 107-56 (signed into law October 26,
2001) (the “U.S.A. Patriot Act”), each of them is required to obtain, verify and
record information that identifies you, which information includes your name and
address and other information that will allow the Commitment Parties, as
applicable, to identify you in accordance with the U.S.A. Patriot Act.

7. Survival of Obligations. The provisions of Sections 2, 3, 4, 6, 7 and 8 shall
remain in full force and effect regardless of whether any Incremental
Documentation shall be executed and delivered and notwithstanding the
termination of this Commitment Letter or any commitment or undertaking of the
Commitment Parties hereunder, provided that the provisions of paragraphs 2 and 3
shall not survive if the commitments and undertakings of the Commitment Parties
are terminated prior to the effectiveness of the Incremental Facility; provided
further that your obligations under this letter, other than those relating to
Sections 2 and 6, shall automatically terminate and be superseded by the
corresponding provisions of the Incremental Documentation to the extent covered
thereby upon the initial funding thereunder, and you shall be automatically
released from all liability in connection therewith at such time.

8. Binding Obligation. Each of the parties hereto agrees that this Commitment
Letter is a binding and enforceable agreement with respect to the subject matter
contained herein, including an

 

-7-



--------------------------------------------------------------------------------

agreement to negotiate in good faith the Incremental Documentation by the
parties hereto in a manner consistent with this Commitment Letter, it being
acknowledged and agreed that the commitment provided hereunder by the Commitment
Parties are subject only to the conditions precedent set forth in Section 5
hereof, the conditions set forth under the caption “Conditions Precedent to
Incremental Borrowing” in the Summary of Terms and conditions precedent set
forth in Annex II.

9. Miscellaneous. This Commitment Letter and the Fee Letter may be executed in
multiple counterparts and by different parties hereto in separate counterparts,
all of which, taken together, shall constitute an original. Delivery of an
executed counterpart of a signature page to this Commitment Letter or the Fee
Letter by telecopier, facsimile or other electronic transmission (e.g., a “pdf”
or “tiff”) shall be effective as delivery of a manually executed counterpart
thereof. Headings are for convenience of reference only and shall not affect the
construction of, or be taken into consideration when interpreting, this
Commitment Letter or the Fee Letter.

This Commitment Letter and the Fee Letter shall be governed by, and construed in
accordance with, the laws of the State of New York. Each party hereto hereby
irrevocably waives any and all right to trial by jury in any action, proceeding
or counterclaim (whether based on contract, tort or otherwise) arising out of or
relating to this Commitment Letter, the Fee Letter, the Transaction and the
other transactions contemplated hereby and thereby or the actions of the
Commitment Parties in the negotiation, performance or enforcement hereof. Each
party hereto hereby irrevocably and unconditionally submits to the exclusive
jurisdiction of any New York State court or Federal court of the United States
of America sitting in the Borough of Manhattan in New York City in respect of
any suit, action or proceeding arising out of or relating to the provisions of
this Commitment Letter, the Fee Letter, the Transaction and the other
transactions contemplated hereby and thereby and irrevocably agrees that all
claims in respect of any such suit, action or proceeding may be heard and
determined in any such court. The parties hereto agree that service of any
process, summons, notice or document by registered mail addressed to you shall
be effective service of process against you for any suit, action or proceeding
relating to any such dispute. Each party hereto waives, to the fullest extent
permitted by applicable law, any objection that it may now or hereafter have to
the laying of the venue of any such suit, action or proceedings brought in any
such court, and any claim that any such suit, action or proceeding brought in
any such court has been brought in an inconvenient forum. A final judgment in
any such suit, action or proceeding brought in any such court may be enforced in
any other courts to whose jurisdiction you are or may be subject by suit upon
judgment.

This Commitment Letter, together with the Fee Letter, embodies the entire
agreement and understanding among the parties hereto and your affiliates with
respect to the Incremental Facility and supersedes all prior agreements and
understandings relating to the subject matter hereof. No party has been
authorized by the Commitment Parties to make any oral or written statements that
are inconsistent with this Commitment Letter. Neither this Commitment Letter
(including the attachments hereto) nor the Fee Letter may be amended or any term
or provision hereof or thereof waived or modified except by an instrument in
writing signed by each of the parties thereto.

This Commitment Letter may not be assigned by either party without the prior
written consent of each other party other than an assignment by a Commitment
Party to its affiliate as provided in the following sentence (and any purported
assignment without such consent will be null and void), is intended to be solely
for the benefit of the parties hereto and is not intended to confer any benefits
upon, or create any rights in favor of, any person other than the parties hereto
(and the Indemnified Parties). Each Commitment Party may assign its commitment
hereunder, in whole or in part, to any of its affiliates; provided that such
Commitment Party shall not be released from the portion of its commitment
hereunder so assigned to the extent such assignee fails to fund the portion of
the commitment assigned to it on the

 

-8-



--------------------------------------------------------------------------------

Closing Date notwithstanding the satisfaction of the conditions to funding set
forth herein; provided, further, that unless you otherwise agree in writing,
each Commitment Party shall retain exclusive control over all rights and
obligations with respect to its commitment, including all rights with respect to
consents, modifications, supplements, waivers and amendments, until the Closing
Date has occurred. In addition, the Commitment Parties may employ the services
of affiliates or branches, and such affiliates or branches shall be entitled to
the benefits afforded to, and subject to the provisions governing the conduct
of, the Commitment Parties.

The commitments and undertakings of the Commitment Parties hereunder will expire
on the earliest of (a) the date that is sixty (60) days from the date hereof,
unless the Closing Date occurs on or prior thereto, (b) the closing of the
Acquisition without the use of the Incremental Facility and (c) the termination
of the Acquisition Agreement.

[The remainder of this page intentionally left blank.]

 

-9-



--------------------------------------------------------------------------------

We are pleased to have the opportunity to work with you in connection with this
important financing.

 

Very truly yours,

BANK OF AMERICA, N.A.

By:

/s/ A. Britt Canady

Name:

A. Britt Canady

Title:

Managing Director

 

Signature Page to Project Thomas Commitment Letter



--------------------------------------------------------------------------------

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED

By:

/s/ A. Britt Canady

Name:

A. Britt Canady

Title:

Managing Director

 

Signature Page to Project Thomas Commitment Letter



--------------------------------------------------------------------------------

Accepted and agreed to as of the date first written above:

 

GENESEE & WYOMING INC.

By:

/s/ Thomas D. Savage

Name:

Thomas D. Savage

Title:

Vice President, Corporate Development and Treasurer

 

Signature Page to Project Thomas Commitment Letter



--------------------------------------------------------------------------------

ANNEX I

SUMMARY OF TERMS AND CONDITIONS

INCREMENTAL CREDIT FACILITIES

The Incremental Facility will be provided pursuant to an incremental joinder
(the “Incremental Joinder”) to the Existing Credit Agreement.

 

Borrowers of Incremental Term Loans: Genesee & Wyoming Inc., a Delaware
corporation (“GWI”), and RP Acquisition Company Two, a Delaware corporation
(“RP” and, together with GWI, collectively, the “Domestic Borrowers”).
Guarantors: Identical to the Existing Credit Agreement. The Domestic Term Loans
under the Incremental Facility to the Domestic Borrowers will be guaranteed on a
pari passu basis with the existing term loans to the Domestic Borrowers under
the Existing Credit Agreement. Administrative and Collateral Agent: Bank of
America, N.A. (“Bank of America”) will continue to act as administrative and
collateral agent for the Lenders (the “Administrative Agent”). Lead Arranger and
Bookrunning Manager: Merrill Lynch, Pierce, Fenner & Smith Incorporated (or any
of its affiliates) (“Merrill Lynch”) will act as sole lead arranger and sole
bookrunning manager for the Incremental Facility (the “Lead Arranger”). Lenders:
Bank of America and other banks, financial institutions and institutional
lenders selected by the Lead Arranger in consultation with Holdings. Incremental
Facility: An aggregate principal amount of up to $300 million term loan
facility, all of which will be drawn on the Closing Date consisting of a $300
million Incremental Term Loan to the Domestic Borrowers (the “Incremental
Facility”). Purpose: The proceeds of the borrowings under the Incremental
Facility on the Closing Date will be used, together with the proceeds of the
Revolving Loan Borrowings, (i) to finance in part the Acquisition, (ii)
refinance certain indebtedness of the Acquired Business and (iii) to pay fees
and expenses incurred in connection with the Transaction. Interest Rates: The
interest rates per annum applicable to the Incremental Facility will be, at the
option of Holdings, (i) Applicable Offered Rate plus the Applicable Margin or
(ii) the Applicable Floating Rate plus the Applicable Margin. The Applicable
Margin with respect to Incremental Facility will be subject to adjustment based
on the leveraged based pricing grid provided in the Existing Credit Agreement.

 

Annex I-1



--------------------------------------------------------------------------------

Calculation of Interest and Fees: Consistent with the Existing Credit Agreement.
Cost and Yield Protection: Consistent with the Existing Credit Agreement.
Maturity: May 31, 2019 (identical to the maturity date of the Term Loans under
the Existing Credit Agreement). Scheduled Amortization: Consistent with the
Existing Credit Agreement. Mandatory Prepayments and Commitment Reductions:
Consistent with the Existing Credit Agreement. Optional Prepayments and
Commitment Reductions: Consistent with the Existing Credit Agreement. Security:
The loans under the Incremental Facility will be secured on a pari passu basis
with the Domestic Term Loans under the Existing Credit Agreement. Conditions
Precedent to Incremental Borrowings: The availability of the extensions of
credit under the Incremental Facility on the Closing Date will be subject solely
to (i) the accuracy of the representations and warranties set forth in
Incremental Documentation, subject to the Certain Funds Provisions, in all
material respects, (ii) the conditions set forth in Annex II to the Commitment
Letter and (iii) the conditions set forth in Section 5 of the Commitment Letter.
Amendment Documentation: The Incremental Documentation shall meet the
requirements of the Existing Credit Agreement and contain the terms set forth in
this Annex I (subject to the “Market Flex Provisions” under the Fee Letter) and,
to the extent any other terms are not expressly set forth in this Annex I, will
be negotiated in good faith, shall be customary for transactions of this nature
and reasonably satisfactory to the Domestic Borrower, the Lead Arranger, the
Administrative Agent and the lenders party thereto. Representations and
Warranties: Consistent with the Existing Credit Agreement. Covenants: Consistent
with the Existing Credit Agreement. Events of Default: Consistent with the
Existing Credit Agreement. Unrestricted Subsidiaries: Consistent with the
Existing Credit Agreement. Assignments and Participations: Consistent with the
Existing Credit Agreement. Waivers and Amendments: Consistent with the Existing
Credit Agreement.

 

Annex I-2



--------------------------------------------------------------------------------

Indemnification: Consistent with the Existing Credit Agreement. Governing Law:
Consistent with the Existing Credit Agreement. Costs and Yield Protection:
Consistent with the Existing Credit Agreement. Expenses: Consistent with the
Existing Credit Agreement. Counsel to the Administrative Agent: Cahill Gordon &
Reindel LLP and Gilbert + Tobin. Miscellaneous: Each of the parties shall (i)
waive its right to a trial by jury and (ii) submit to exclusive New York
jurisdiction (other than any Loan Document expressly governed by the laws of
another jurisdiction).

 

Annex I-3



--------------------------------------------------------------------------------

ANNEX II

CONDITIONS PRECEDENT TO CLOSING

Capitalized terms not otherwise defined herein have the same meanings as
specified therefor in the Commitment Letter to which this Annex II is attached.

The initial extensions of credit under the Incremental Facility will be subject
to the following:

(i) The Acquisition shall have been or, substantially concurrently with the
Incremental Borrowing under the Incremental Facility shall be, consummated in
accordance with the terms of the definitive agreement relating to the
Acquisition (including all schedules and exhibits thereto) (together, the
“Acquisition Agreement”), without giving effect to any modifications, amendments
or express waivers thereto that are materially adverse to the Lenders without
the consent of the Lead Arranger (not to be unreasonably withheld or delayed)
(it being understood and agreed that any reduction in the purchase price shall
not be deemed to be materially adverse to the Lenders but shall be allocated,
first, to reduce the Revolving Loan Borrowings and, second, to reduce the
Incremental Facility).

(ii) The Lead Arranger shall have received certification as to the solvency of
Holdings and its subsidiaries on a consolidated basis (after giving effect to
the Transaction and the incurrence of indebtedness related thereto) in the form
attached hereto as Exhibit A.

(iii) The Lead Arranger and the Administrative Agent shall have received
(a) customary opinions of counsel to the Borrowers and the Guarantors in the
following jurisdictions (v) Delaware, New York, Alabama, Georgia, Ohio and
Mississippi, (w) Canada (or any province thereof), (x) Australia,
(y) Netherlands and (z) Belgium (which shall cover, among other things,
authority, legality, validity, binding effect and enforceability of the
documents for each Incremental Facility and the continued perfection of the
liens granted thereunder on the Collateral) and such customary corporate
resolutions, certificates and other closing documents and (b) satisfactory
evidence that the Administrative Agent (on behalf of the Lenders) shall have a
valid and perfected first priority (subject to certain exceptions to be set
forth in the Incremental Documentation) lien and security interest in the
capital stock of the Acquired Business constituting Collateral and in the other
Collateral (it being understood that Holdings shall cause the Acquired Business
to create and perfect the Collateral of the Acquired Business; provided that to
the extent any security interest in the intended Collateral of the Acquired
Business (other than (i) any collateral the security interest in which may be
perfected by the filing of a UCC financing statement (or local law equivalent)
and (ii) with respect to any Guarantor that is a U.S. Guarantor, organized under
the delivery of certificates evidencing equity interests to the extent required
in accordance with the terms of the Existing Credit Agreement) is not provided
on the Closing Date after your use of commercially reasonable efforts to do so,
the provision of such perfected security interest(s) shall not constitute a
condition precedent to the availability of the Incremental Facility on the
Closing Date but shall be required to be delivered after the Closing Date
pursuant to arrangements to be mutually agreed).

(iv) The Lead Arranger shall have received (A) the consolidated balance sheet,
the related consolidated statements of operations, cash flows and shareholders’
equity of Holdings for the last three fiscal years ended at least 90 days prior
to the Closing Date, accompanied by a report thereon of Holdings’ auditors;
(B) an unaudited balance sheet and related statements of operations

 

Annex II -1



--------------------------------------------------------------------------------

and cash flows of Holdings and related statements of operations and cash flows
of the Holdings for the comparable periods of the prior fiscal year for each
fiscal quarter of Holdings (other than the fourth fiscal quarter) ended after
the close of its most recent fiscal year and at least 45 days prior to the
Closing Date; (C) the consolidated balance sheet, the related consolidated
statements of operations, cash flows and shareholders’ equity of the Acquired
Business for the last three fiscal years ended at least 90 days prior to the
Closing Date, accompanied by an unqualified report thereon of Acquired
Business’s auditors and (D) an unaudited balance sheet and related statements of
operations and cash flows of the Acquired Business and related statements of
operations and cash flows of the Acquired Business for the comparable periods of
the prior fiscal year for each fiscal quarter of the Acquired Business (other
than the fourth fiscal quarter) ended after the close of its most recent fiscal
year and at least 45 days prior to the Closing Date, all of which financial
statements shall be prepared in accordance with generally accepted accounting
principles in the United States.

(v) All fees due to the Administrative Agent, the Lead Arranger and the Lenders
on the Closing Date shall have been paid, and all expenses to be paid or
reimbursed to the Administrative Agent and the Lead Arranger that have been
invoiced at least three business days prior to the Closing Date shall have been
paid; provided, in each case, that such payment may be made from the proceeds of
the initial funding under the Facilities on the Closing Date.

(vi) The Administrative Agent shall have received a Loan Request (as defined in
the Existing Credit Agreement) with respect to the Incremental Term Facility in
accordance with the terms of the Existing Credit Agreement.

(vii) The Closing Date shall not occur prior to the date that is 15 days
following the date of the signing of the Acquisition Agreement.

(viii) After giving effect to the Transaction, the Acquired Business and its
subsidiaries shall have no outstanding indebtedness or preferred stock other
than indebtedness permitted to be outstanding in accordance with the terms of
the Acquisition Agreement.

(ix) The Borrowers and each of the Guarantors and the Acquired Business and its
subsidiaries shall have provided at least three business days prior to the
Closing Date the documentation and other information to the Administrative Agent
that are required by regulatory authorities under applicable
“know-your-customer” rules and regulations, including the Patriot Act, that have
been requested in writing by the Administrative Agent at least ten business days
prior to the Closing Date.

 

Annex II -2



--------------------------------------------------------------------------------

Form of Solvency Certificate

Date:             , 2015

To the Administrative Agent and each of the Lenders party to the Credit
Agreement referred to below:

I, the undersigned, a senior authorized financial officer of             , a
            (the “Holdings”), in that capacity only and not in my individual
capacity (and without personal liability), do hereby certify as of the date
hereof, and based upon facts and circumstances as they exist as of the date
hereof (and disclaiming any responsibility for changes in such fact and
circumstances after the date hereof), that:

1. This certificate is furnished to the Administrative Agent and the Lenders
pursuant to Section         of the Credit Agreement, dated as of             ,
2015, among                     (the “Credit Agreement”). Unless otherwise
defined herein, capitalized terms used in this certificate shall have the
meanings set forth in the Credit Agreement.

2. For purposes of this certificate, the terms below shall have the following
definitions:

(a) “Fair Value”

The amount at which the assets (both tangible and intangible), in their
entirety, of Holdings and its Subsidiaries taken as a whole would change hands
between a willing buyer(s) and a willing seller, within a commercially
reasonable period of time, each having reasonable knowledge of the relevant
facts, with neither being under any compulsion to act.

(b) “Present Fair Salable Value”

The amount that could be obtained by an independent willing seller from an
independent willing buyer (with neither being under any compulsion to act) if
the assets of Holdings and its Subsidiaries taken as a whole as a going concern
are sold with reasonable promptness in an arm’s-length transaction under present
conditions for the sale of comparable business enterprises insofar as such
conditions can be reasonably evaluated.

(c) “Stated Liabilities”

The recorded liabilities (including contingent or subordinated liabilities that
would be recorded in accordance with GAAP) of Holdings and its Subsidiaries
taken as a whole, as of the date hereof after giving effect to the consummation
of the Transactions, determined in accordance with GAAP consistently applied.

(d) “Identified Contingent Liabilities”

The maximum estimated amount of liabilities reasonably likely to result from
pending litigation, asserted claims and assessments, guaranties, uninsured risks
and other contingent liabilities of Holdings and its Subsidiaries taken as a
whole after giving effect to the Transactions (including all fees and expenses
related thereto but exclusive of such contingent liabilities to the extent also
reflected in Stated Liabilities), as identified and explained in terms of their
nature and estimated magnitude by responsible officers of Holdings.

 

Annex II -3



--------------------------------------------------------------------------------

(e) “Will be able to pay their Stated Liabilities and Identified Contingent
Liabilities as they mature”

For the period from the date hereof through the Maturity Date, Holdings and its
Subsidiaries taken as a whole will have sufficient assets and cash flow to pay
their respective Stated Liabilities and Identified Contingent Liabilities as
those liabilities mature or (in the case of Identified Contingent Liabilities)
otherwise become due and payable, in light of business conducted or anticipated
to be conducted by the Loan Parties as reflected in the projected financial
statements and in light of the anticipated credit capacity.

(f) “Do not have Unreasonably Small Capital”

For the period from the date hereof through the Maturity Date, Holdings and its
Subsidiaries taken as a whole after consummation of the Transactions is and will
be a going concern and has and will have sufficient capital to reasonably ensure
that it will continue to be a going concern for such period. I understand that
“unreasonably small capital” depends upon the nature of the particular business
or businesses conducted or to be conducted, and I have reached my conclusion
based on the needs and anticipated needs for capital of the business conducted
or anticipated to be conducted by the Loan Parties as reflected in the projected
financial statements and in light of the anticipated credit capacity.

3. For purposes of this certificate, I, or officers of Holdings under my
direction and supervision, have performed the following procedures as of and for
the periods set forth below.

(a) I have reviewed the financial statements (including the pro forma financial
statements) referred to in Section     of the Credit Agreement.

(b) I have knowledge of and have reviewed to my satisfaction the Credit
Agreement and made such other investigations and inquiries as I deem necessary
and reasonable in connection with the matters set forth herein.

(c) As a senior authorized financial officer of Holdings, I am familiar with the
financial condition of Holdings and its Subsidiaries.

4. Based on and subject to the foregoing, I hereby certify on behalf of Holdings
that after giving effect to the consummation of the Transactions, I certify that
(i) the Fair Value of the assets of Holdings and its Subsidiaries taken as a
whole exceed their Stated Liabilities and Identified Contingent Liabilities,
(ii) the Present Fair Salable Value of the assets of Holdings and its
Subsidiaries taken as a whole exceed their Stated Liabilities and Identified
Contingent Liabilities; (iii) Holdings and its Subsidiaries taken as a whole do
not have Unreasonably Small Capital; and (iv) Holdings and its Subsidiaries
taken as a whole will be able to pay their Stated Liabilities and Identified
Contingent Liabilities as they mature.

* * *

 

Annex II -4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Holdings has caused this certificate to be executed on its
behalf by Senior Authorized Financial Officer as of the date first written
above.

 

Genesee & Wyoming Inc. By:

 

Name: Title: Senior Authorized Financial Officer

 

Annex II -5